Title: To George Washington from Thomas Forrest, 12 November 1780
From: Forrest, Thomas
To: Washington, George


                        
                            Sir
                            Philadelphia Novr 12th 1780
                        
                        I feel a degree of regrett at making an application to your Excellency, which nothing but necessity would
                            induce me to request. The length of my services are well known I presume to one of Your Observation. And did not the
                            interesting Cares of a family whom I dearly love, call on me for my immediate Assistance & Support, I should with
                            the highest degree of pleasure still persue Your Excellency’s military fortunes.
                        But as I find it impracticable without doing injustice to my family & Offspring, I am reduc’d to the
                            disagreable & painfull necessity of praying Your permission to retire upon half pay, and be considered as a
                            supernumerary Officer of the Line to which I belong. To one Sir who can feel the delicacy attending my situation it is
                            unnecessary to describe my feelings. But as there are now five Lt Colls of Artillery in the Continental Service and as
                            some of them must Shortly be reduc’d, I have to rely upon Your Excellency’s goodness in placing me among the list of the
                            Supernumerary Officers; I have taken the Liberty of writing upon the Subject to the Honorable General Knox, &
                            trust that his good sense will point out to your Excellency the propriety of this my request.
                        Nothing but the most urgent necessity would lead me to a measure of this kind; but as I am driven to it
                            through distress occasion’d by long service, I trust that Your Excellency will indulge me in this my request: Assuring
                            Your Excellency that when ever the exigencies of my Country require the Calling forth of its inhabitants, there’s no man
                            will fly to the feild with more disinterested Chearfulness than Your Excellency’s Most Obedient & Devoted Humble
                            Servant
                        \
                        
                            Thomas Forrest
                            Lt Coll of Artillery
                        
                    